White, J.
After a fact-finding hearing, Family Court rendered a bench decision finding that respondent was a person in need of supervision. Subsequently, a dispositional order was entered suspending judgment for one year upon certain conditions. Respondent appeals.
*619Initially, we note that respondent’s appeal from the order of disposition brings up for review the fact-finding order (see, Matter of Herbert RR., 214 AD2d 891, 892, n; Matter of Herbert TT., 192 AD2d 916, 917). We further note that, although the dispositional order is moot because the suspended judgment has expired (see, Matter of Demetrius X., 228 AD2d 804), the PINS adjudication is not moot as it may involve " 'a possibility of collateral legal consequences’ ” (Matter of Tabitha LL., 216 AD2d 651, 653, affd 87 NY2d 1009; see, Matter of Erik R, 42 AD2d 908, 909).
Based on our review of the record, it is clear that the evidence adduced at the fact-finding hearing established beyond a reasonable doubt that respondent is a person in need of supervision.
Mikoll, J. P., Mercure, Crew III and Yesawich Jr., JJ., concur. Ordered that the order is affirmed, without costs.